DETAILED ACTION
Claims 1-20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
With regard to the Non-Final Office Action from 09 June 2021, the Applicant has filed a response on 12 October 2021.
Claims 3, 9 and 16 were objected to for minor informalities. The claims have now been amended to correct the informalities raised, and the Examiner hereby withdraws the claim objections.
Independent claims 1, 8 and 14 have been amended to address the 35 U.S.C. 101 issue regarding the claims being directed to an abstract idea without significantly more. The claims have been amended to address this issue and in their current presentation, the claims are no longer subject to a 35 U.S.C. 101 rejection. The Examiner hereby withdraws this rejection.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance:
With regard to independent claim 1, the invention states:
A system, comprising:
a hardware processor; and
a non-transitory machine-readable storage medium encoded with instructions executable by the hardware processor to perform a method comprising:

identifying a first patch grammar for the first network switch;
identifying a second base grammar of a second network switch;
identifying a second patch grammar for the second network switch;
generating an augmented grammar based on the first and second patch grammars and the first and second base grammars;
identifying a first configuration file for the first network switch;
identifying a second configuration file for the second network switch;
generating a base merged configuration file, the base merged configuration file representing the first and second configuration files modified according to the augmented grammar; and
installing the base merged configuration file at the first network switch or the second network switch, the installation of the base merged configuration file affecting operation of the first network switch or the second network switch in accordance with the base merged configuration file.
Closest Prior Art
The reference of Deng et al (U.S. 8,959,194 B1) provides teaching for merging device schemas in order to manage different versions of network devices (Abstract).
BONNEY et al (US 2015/0207808 A1) provides teaching for combining profile element files into a signal configuration file that contains configuration information for all devices on a network for which configuration information is being tracked [0087].
Washenko (US 2019/0020545 A1) provides teaching for the generation of a primary configuration file based on a plurality of stored configuration information, having the primary configuration filed installed unto a network device which can be network switch, generating a secondary network configuration file based on the already 
Bhatt et al (US 2011/0142051 A1) provides teaching for mapping rules of a grammar to a configuration file which is to be applied to a device [0110].
The prior art of record taken alone or in combination however fail to teach, inter alia, a system which generates a base merged configuration file based on first and second configuration files that are modified according to an augmented grammar.
Claim 1 is hereby allowed over the prior art of record.
Dependent claims 2, 3, 4, 5, 6 and 7 depend on claim 1 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 8, the prior art of record taken alone or in 
combination fail to teach, inter alia, a method involving the generation of a base merged configuration file based on first and second configuration files that are modified according to an augmented grammar.
Claim 8 is hereby allowed over the prior art of record.
Dependent claims 9, 10, 11, 12 and 13 depend on claim 8 and are also allowed over the prior art of record based on their dependence on an allowed base claim.
With regard to independent claim 14, the prior art of record taken alone or in 
combination fail to teach, inter alia, a non-transitory machine-readable storage medium storing instructions for the generation of a base merged configuration file based on first and second configuration files that are modified according to an augmented grammar.
Claim 14 is hereby allowed over the prior art of record.

Conclusion
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to OLUWADAMILOLA M. OGUNBIYI whose telephone number is (571)272-4708. The Examiner can normally be reached Monday - Thursday (8:00 AM - 5:30 PM Eastern Standard Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, DANIEL C WASHBURN can be reached on (571)272-5551. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 


/OLUWADAMILOLA M OGUNBIYI/Examiner, Art Unit 2657

/DANIEL C WASHBURN/Supervisory Patent Examiner, Art Unit 2657